Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2002

Albright v. Virtue
Precedential or Non-Precedential:

Docket 0-4279




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Albright v. Virtue" (2002). 2002 Decisions. Paper 187.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/187


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                              ___________

                              No. 00-4279
                              ___________


                      JEFFREY D. ALBRIGHT;
       NORMAN T. BOIRE; GARY M. DIETZ; WILLIAM H. ERDMAN;
    MICHAEL W. FRITZ; A. RONALD FROMBAUGH; RALPH A. HARRIS;
       ALLEN W. LANDIS; LOWELL McGUIRE; WALTER R. MINICH;
    RAYMOND C. NEVINS; STANLEY L. NYE; VINCENT RAMIREZ, JR.;
  KEITH E. SGRIGNOLI; RAY G. SNYDER, JR.; LAWRENCE D. WELKER,
                                                            Appellants
                               v.
DANIEL A. VIRTUE, Business Agent of the International Brotherhood of
Teamsters;
            INTERNATIONAL BROTHERHOOD OF TEAMSTERS;
       LOCAL 776, INTERNATIONAL BROTHERHOOD OF TEAMSTERS;
                    ABF FREIGHT SYSTEM, INC.
                D.C. Civil Action No. 00-cv-00878
                       ___________________
                       Argued July 30, 2001

   Before:    BECKER, Chief Judge, McKEE and WEIS, Circuit Judges

                  (Opinion filed December 6, 2001)
                   _____________________________

                       ORDER AMENDING OPINION
                    ____________________________

     The slip opinion filed on December 6, 2001 in the above case is
hereby amended
as follows:
     1. On page 8, lines 1 and 2, delete the reference to the appendix
cites [A337],
[A198], and [A304].

     2. On page 10, last line of the first paragraph, delete the word
"would", which is
duplicative.

                                BY THE COURT:



                                    /s Edward R. Becker
                                        Chief Judge

DATED:       March 19, 2002